          Case 1:20-cv-05147-AT Document 13 Filed 02/17/21 Page 1 of 3




                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

 YAMANF. TAYLOR,                       )
                                       )
       Plaintiff,                      )
                                       )
 V.                                    )      CIVIL ACTIONFILE
                                       )      NO.: 1:20-CV-5147-AT
CABELA'S LLC                           )
                                       )
       Defendant.                      )

         JOINT STIPULATION OF DISMISSAL WITH PREJUDICE

       COME NOW plaintiff Yaman F. Taylor and defendant Cabela's LLC and

 hereby stipulate and agree that this action and the complaint shall be and are

 dismissed in their entirety WITH PREJUDICE, pursuant to Fed, R. Civ, P,

 �l(a)(l). The parties further stipulate and agree that plaintiff and defendant shall

 bear all of their own attorneys' fees and costs with respect to this action and said

 dismissal.


Entered as dismissed pursuant to
Rule 41(a)(1)(ii), F.R.C.P.
JAMES N. HATTEN, Clerk
     s/R. Bryant
By: ____________________
Deputy Clerk
      02/19/2021
Date: ____________________
       02/18/2021
        02/17/2021
      Case 1:20-cv-05147-AT Document 13 Filed 02/17/21 Page 2 of 3




                                        Is/ Brian R. Dempsey
                                        Brian R. Dempsey
                                        Georgia Bar No. 217596
                                        brian.dempsey@carmitch.com

CAROTHERS & MITCHELL, LLC
1809 Buford Highway
Buford, GA 30518
(770) 932-3552 (telephone)
(770) 932-6348 (facsimile)

                                        Attorneys for Defendant




                                  -2-
         Case 1:20-cv-05147-AT Document 13 Filed 02/17/21 Page 3 of 3




                        CERTIFICATE OF SERVICE

      I hereby certify that I have this day electronically submitted the foregoing

JOINT STIPULATION OF DISMISSAL WITH PREJUDICE to the Clerk of

Court using the CMIECF system which will automatically send electronic mail

notification of such filing to counsel of record who are CM/ECF participants and

mailed to:

                                Yaman F. Taylor.
                                 7515 Gamet Dr
                              Jonesboro, GA 30236
                          tayloryaman 12@outlook.com

      This 16th day ofFebruary, 2021.

                                               Is/ Brian R. Dempsey
                                               Brian R. Dempsey
                                               Georgia Bar No. 217596




                                        - 3-
